Title: From George Washington to Henry Laurens, 20 April 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge April 20th 1778

With your Letter of the 17th Instant and it’s inclosures, I was duly honored on Saturday afternoon.
When I addressed you on the 18th, I was doubtful, whether the draught of the Bill then transmitted was not spurious and contrived in philadelphia; but it’s authenticity, I am almost certain is not to be questioned. The information from philadelphia seems clear & conclusive, that it came over in the packet, with Lord North’s speech on the introduction of it into parliament. I inclose a paper containing his speech which just came to hand. This Bill, I am persuaded, will pass into a Law. Congress will perceive by the Ministers speech, that it aims at Objects of the greatest extent & importance, and will no doubt, in one way or other involve the most interesting consequences to this Country. With great respect I have the Honor to be Sir Yr Most Obedt sert

Go: Washington

